                Case 2:21-cr-00077-BRM Document 54 Filed 06/28/21 Page 1 of 5 PageID: 109
AO 245B (Mod. D/NJ 12/06) Sheet 1 - Judgment in a Criminal Case
                                                                                                                RECEIVED
                                                                                                                         6/28/2021
                                                           UNITED STATES DISTRICT COURT
                                                                 District of New Jersey                         At: 8:30________.m
                                                                                                                WILLIAM T. WALSH
  UNITED STATES OF AMERICA
                                                                                                                         CLERK
              v.                                                            CASE NUMBER      2:21-CR-00077-BRM-1
 KILLIAN F. MELECIO

            Defendant.


                                                          JUDGMENT IN A CRIMINAL CASE
                                               (For Offenses Committed On or After November 1, 1987)


            The defendant, KILLIAN F. MELECIO, was represented by Mark Garnet Davis, Esquire.

The defendant pleaded guilty to count(s) 1 of the INFORMATION on 1/26/2021.                  Accordingly, the court has adjudicated
that the defendant is guilty of the following offense(s):

                                                                                                                     Count
 Title & Section                 Nature of Offense                                            Date of Offense        Number(s)

 18:231(a)(3)                    CIVIL DISORDER                                               05-31-2020             1


       As pronounced on June 28, 2021, the defendant is sentenced as provided in pages 2 through 5 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

         It is ordered that the defendant must pay to the United States a special assessment of $100.00 for count(s) 1, which
shall be due immediately. Said special assessment shall be made payable to the Clerk, U.S. District Court.

        It is further ordered that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of any
material change in economic circumstances.

            Signed this 28th day of June 2021.


                                                                             _
                                                                             __
                                                                             ___________________________
                                                                              ______
                                                                                  ______________ ___
                                                                                                  _ ______
                                                                                   R. Martinotti
                                                                             Brian R
                                                                             U.S. District Judge




07105
                Case 2:21-cr-00077-BRM Document 54 Filed 06/28/21 Page 2 of 5 PageID: 110
AO 245B (Mod. D/NJ 12/06) Sheet 2 - Imprisonment


                                                                                         Judgment - Page 2 of 5
Defendant: KILLIAN F. MELECIO
Case Number: 2:21-CR-00077-BRM-1


                                                        IMPRISONMENT

        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a
term of 28 months.

            The Court makes the following recommendations to the Bureau of Prisons:

            The defendant is recommended to a facility near his family.

            The defendant will remain in custody pending service of sentence.




                                                            RETURN

      I have executed this Judgment as follows:
_________________________________________________________________________________________________
_________________________________________________________________________________________________
_________________________________________________________________________________________________
_________________________________________________________________________________________________

            Defendant delivered on                                        To ________________________________________
 At                                                                          , with a certified copy of this Judgment.


                                                                                __________________________
                                                                                   United States Marshal

                                                                                By _________________________
                                                                                     Deputy Marshal
                Case 2:21-cr-00077-BRM Document 54 Filed 06/28/21 Page 3 of 5 PageID: 111
AO 245B (Mod. D/NJ 12/06) Sheet 3 - Supervised Release


                                                                                             Judgment - Page 3 of 5
Defendant: KILLIAN F. MELECIO
Case Number: 2:21-CR-00077-BRM-1



                                                         SUPERVISED RELEASE
            Upon release from imprisonment, you will be on supervised release for a term of 3 years.

         Within 72 hours of release from custody of the Bureau of Prisons, you must report in person to the Probation Office
in the district to which you are released.

         While on supervised release, you must not commit another federal, state, or local crime, must refrain from any
unlawful use of a controlled substance and must comply with the mandatory and standard conditions that have been adopted
by this court as set forth below.

        You must submit to one drug test within 15 days of commencement of supervised release and at least two tests
thereafter as determined by the probation officer.

            You must cooperate in the collection of DNA as directed by the probation officer.

        If this judgment imposes a fine, special assessment, costs, or restitution obligation, it is a condition of supervised
release that you pay any such fine, assessments, costs, and restitution that remains unpaid at the commencement of the
term of supervised release.

            You must comply with the following special conditions:

            ALCOHOL/DRUG TESTING AND TREATMENT

            You must refrain from the illegal possession and use of drugs, including prescription medication not prescribed in
            your name, and the use of alcohol, and must submit to urinalysis or other forms of testing to ensure compliance. It
            is further ordered that you must submit to evaluation and treatment, on an outpatient or inpatient basis, as approved
            by the U.S. Probation Office. You must abide by the rules of any program and must remain in treatment until
            satisfactorily discharged by the Court. You must alert all medical professionals of any prior substance abuse history,
            including any prior history of prescription drug abuse. The U.S. Probation Office will supervise your compliance with
            this condition.

            MENTAL HEALTH TREATMENT

            You must undergo treatment in a mental health program approved by the U.S. Probation Office until discharged by
            the Court. As necessary, said treatment may also encompass treatment for gambling, domestic violence and/or
            anger management, or sex offense-specific treatment, as approved by the U.S. Probation Office, until discharged
            by the Court. The U.S. Probation Office will supervise your compliance with this condition.


            LIFE SKILLS/EDUCATION

            As directed by the U.S. Probation Office, you must participate in and complete any educational, vocational, cognitive
            or any other enrichment programs offered by the U.S. Probation Office or any outside agency or establishment
            while under supervision.

            MOTOR VEHICLE COMPLIANCE

            You must not operate any motor vehicle without a valid driver’s license issued by the State of New Jersey, or in the
            state in which you are supervised. You must comply with all motor vehicle laws and ordinances and must report all
            motor vehicle infractions (including any court appearances) within 72 hours to the U.S. Probation Office.
                Case 2:21-cr-00077-BRM Document 54 Filed 06/28/21 Page 4 of 5 PageID: 112
AO 245B (Mod. D/NJ 12/06) Sheet 3a - Supervised Release


                                                                                             Judgment - Page 4 of 5
Defendant: KILLIAN F. MELECIO
Case Number: 2:21-CR-00077-BRM-1



                                                 STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions
are imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum
tools needed by probation officers to keep informed, report to the court about, and bring about improvements in your conduct
and condition.


1) You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours
   of your release from imprisonment unless the probation officer instructs you to report to a different probation office or
   within a different time frame.

2) After initially reporting to the probation office, you will receive instructions from the court or the probation officer about
   how and when you must report to the probation officer, and you must report to the probation officer as instructed.

3) You must not knowingly leave the federal judicial district where you are authorized to reside without first getting
   permission from the court or the probation officer.

4) You must answer truthfully the questions asked by your probation officer.

5) You must live at a place approved by the probation officer. If you plan to change where you live or anything about your
   living arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the
   change. If notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify
   the probation officer within 72 hours of becoming aware of a change or expected change.

6) You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the
   probation officer to take any items prohibited by the conditions of your supervision that he or she observes in plain
   view.

7) You must work full time (at least 30 hours per week) at a lawful type of employment unless the probation officer
   excuses you from doing so. If you do not have fulltime employment you must try to find full-time employment unless
   the probation officer excuses you from doing so. If you plan to change where you work or anything about your work
   (such as your position or your job responsibilities), you must notify the probation officer at least 10 days before the
   change. If notifying the probation officer at least 10 days in advance is not possible due to unanticipated
   circumstances, you must notify the probation officer within 72 hours of becoming aware of a change or expected
   change.

8) You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone
   has been convicted of a felony, you must not knowingly communicate or interact with that person without first getting
   the permission of the probation officer.

9) If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

10) You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,
    anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another
    person such as nunchakus or tasers).

11) You must not act or make any agreement with a law enforcement agency to act as a confidential human source or
    informant without first getting the permission of the court.

12) If the probation officer determines that you pose a risk to another person (including an organization), the probation
    officer may require you to notify the person about the risk and you must comply with that instruction. The probation
    officer may contact the person and confirm that you have notified the person about the risk.
                Case 2:21-cr-00077-BRM Document 54 Filed 06/28/21 Page 5 of 5 PageID: 113
AO 245B (Mod. D/NJ 12/06) Sheet 3a - Supervised Release


                                                                                                              Judgment - Page 5 of 5
Defendant: KILLIAN F. MELECIO
Case Number: 2:21-CR-00077-BRM-1



                                                 STANDARD CONDITIONS OF SUPERVISION
13) You must follow the instructions of the probation officer related to the conditions of supervision.




                                                          For Official Use Only - - - U.S. Probation Office

   Upon a finding of a violation of probation or supervised release, I understand that the Court may (1) revoke supervision
or (2) extend the term of supervision and/or modify the conditions of supervision.

    These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.

  You shall carry out all rules, in addition to the above, as prescribed by the Chief U.S. Probation Officer, or any of his
associate Probation Officers.

                                     (Signed)_____________________________________________________________________
                                                          Defendant                                Date


                                                 _____________________________________________________________________
                                                     U.S. Probation Officer/Designated Witness         Date
